USCA4 Appeal: 21-6863      Doc: 26         Filed: 03/23/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6863


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        BARKLEY GARDNER, a/k/a Big Black,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. Malcolm J. Howard, Senior District Judge. (4:95-cr-00041-H-8)


        Submitted: February 15, 2022                                      Decided: March 23, 2022


        Before DIAZ and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief
        Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
        Carolina, for Appellant. Michael F. Easley, Jr., United States Attorney, David A. Bragdon,
        Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6863       Doc: 26         Filed: 03/23/2022      Pg: 2 of 2




        PER CURIAM:

               Barkley Gardner appeals the district court’s order granting in part his motion for a

        sentence reduction under § 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132

        Stat. 5194. The sole issue on appeal is whether the district court erred in finding that it was

        not authorized to reduce Gardner’s life sentence for murder in aid of racketeering and

        aiding and abetting such conduct, in violation of 18 U.S.C. §§ 1959(a)(1), 2, because

        Gardner’s sentence was the mandatory minimum statutory sentence. We affirm.

               In United States v. Under Seal, 819 F.3d 715 (4th Cir. 2016), we held that

        § 1959(a)(1) has a mandatory statutory sentence of death or life imprisonment. We stated

        that “[u]nder the plain language of § 1959(a)(1), Congress has authorized two penalties—

        and only two penalties—for the crime of murder in aid of racketeering: death or life

        imprisonment.” Id. at 720 (internal quotation marks omitted). We also determined that a

        fine is not a “stand-alone penalty” for committing murder. Id. at 720 n.5. Rather,

        § 1959(a)(1) authorizes a “fine in addition to either death or life imprisonment.” Id.

        (internal quotation marks omitted).

               Because the district court could not consider a sentence of less than life

        imprisonment, we affirm the court’s order. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                          AFFIRMED




                                                      2